Citation Nr: 0518294	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  02-04 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ankle and left 
knee disabilities, claimed as secondary to service-connected 
arthritis of the right ankle.  

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2001 and May 2003 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) located in Houston, Texas.  The 
September 2001 RO decision granted a claim of service 
connection for bilateral hearing loss and assigned an initial 
noncompensable (zero percent) disability evaluation.  The May 
2003 RO decision denied a claim of service connection for 
left ankle and left knee disorders, claimed as secondary to 
service-connected right ankle disorder.  The veteran 
expressed disagreement with this determination in August 
2003.  

The veteran's appeal initially included the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for service-connected arthritis of the right ankle.  However, 
a 20 percent disability evaluation was assigned by RO 
decision dated in February 2005, and the veteran withdrew his 
appeal by signed correspondence of March 2005 expressing 
total satisfaction with the 20 percent evaluation.  

As to the bilateral hearing loss matter, the veteran's sworn 
testimony was obtained by videoconference hearing conducted 
by the Board in January 2003 (Travel Board hearing).  A 
transcript is on file.  The Board also remanded the bilateral 
hearing loss matter in July 2003 for notice of The Veterans 
Claims Assistance Act of 2000 (VCAA).  

The claims of service connection for left ankle and left knee 
disabilities, to include as secondary to service-connected 
arthritis of the right ankle are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if any action is required on his part.  
FINDINGS OF FACT

1.  The veteran has level I hearing in both the right and 
left ears.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, the issue of the initial rating for 
bilateral hearing loss in this case does not arise from a 
"claim" filed by the veteran but from appeal of an action, 
namely the assignment of a rating, taken by the RO which it 
takes whenever it awards service connection for a disability.  
When the veteran appeals actions of this type, VA regulations 
require a statement of the case (SOC) to be issued to inform 
the veteran of the laws and regulations pertaining to the 
appeal and the evidence on which the decision was based, and 
a VCAA notification letter is not necessary.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  The veteran received the SOC on this 
issue in April 2002.  In addition, the Board remanded the 
case in July 2003, prior to the precedent opinion of VA 
General Counsel on this matter, and ordered that a VCAA 
letter be sent on this issue.  The letter was sent in May 
2004 and requested that the veteran notify VA if he had 
received any private treatment for his hearing loss since VA 
had tested his hearing in June 2001.  Therefore, the Board 
concludes that the veteran has had proper notice of the 
information and evidence needed to succeed in his appeal of 
the issue in this case and to decide the appeal would not be 
prejudicial to him. 

Increased Initial Ratings in General

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Bilateral Hearing Loss

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85 of the Rating Schedule.  Under these 
criteria, the degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the VA's Rating Schedule which establishes 11 auditory 
acuity levels, ranging from Level I (for essentially normal 
acuity) through Level XI (for pronounced deafness).  
38 C.F.R. § 4.85, Diagnostic Code 6100 through 6110.  
Guidance for rating purposes is also provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. §§ 4.85 and 4.86, 
Table VI, Table VIa, Table VII.  

Under 38 C.F.R. § 4.86(a), when the puretone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 hertz (Hz)) is 55 decibels (db) or higher, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa of 38 
C.F.R. § 4.85, whichever results in the higher numeral.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Also, when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral is 
then elevated to the next higher Roman numeral.  Again, each 
ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

The VA audiometric examination and testing of June 2001 
revealed pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz of 10, 15, 35 and 50 decibels (db) in the right ear, 
with an average of 28 db, and word discrimination ability of 
94 percent in the right ear.  Left ear pure tone thresholds 
at 1000, 2000, 3000 and 4000 Hertz were 20, 15, 30 and 50 db, 
with an average of 29 db, and word discrimination ability of 
92 percent correct in the left ear.  The diagnosis was mild 
to moderate sensory neural loss of hearing sensitivity from 
3,000 to 4,000 hertz in both ears.  

By application of Tables VI and VII, 38 C.F.R. § 4.85, the 
above clinical data corresponds to Level I hearing for both 
the right and left ears, warranting no more than a 
noncompensable disability evaluation.  Additionally, an 
exceptional pattern or right ear hearing impairment is not 
shown by any evidence of record, so as to warrant application 
of 38 C.F.R. § 4.86.  

Although the Board does not doubt that the veteran 
occasionally experiences difficulty hearing in certain 
conversational settings, the objective, clinical and medical 
evidence of record demonstrates essentially normal right and 
left ear hearing acuity-Level I hearing, including on VA 
audiologic examination in June 2001.  Additionally, there is 
no evidence of record to indicate that a staged rating is 
warranted in this case.  Fenderson, 12 Vet. App. at 126.  

The Board has compassionately reviewed the evidence of record 
in the light most favorable to the veteran.  However, the 
clinical audiology data of record weigh against the 
assignment of an initial compensable evaluation-the criteria 
for 10 percent are not more closely approximated.  Concerning 
this, the Board notes that the assignment of disability 
ratings for service-connected hearing impairment is derived 
by a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  (Emphasis added).  Evaluating hearing impairment is 
thus a nondiscretionary function; VA adjudicators merely 
tabulate the results and assign the corresponding rating.  

The veteran's June 2001 VA audiological evaluation reveals 
findings and scores, which by application to table VI in the 
Rating Schedule, result in a designation of Level "I" for 
both the right and left ears under 38 C.F.R. § 4.85.  When 
applied to table VII, this results in a noncompensable (0 
percent) evaluation under Diagnostic Code 6100.  The claim 
must therefore be denied under VA law and regulations, 
38 C.F.R. § 4.85, Diagnostic Code 6100.  As the preponderance 
of the evidence is against the veteran's claim for a 
compensable rating, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

The claim of entitlement to an increased (compensable) 
evaluation for bilateral hearing loss is denied.  


REMAND

The RO rating decision of May 2003 denied claims of 
entitlement to service connection for left ankle and left 
knee disabilities, claimed as secondary to service-connected 
right ankle disability.  The veteran expressed disagreement 
with this decision in a statement received in August 2003.  
The RO has not issued a statement of the case (SOC) in 
response to the veteran's notice of disagreement.  Therefore, 
the Board must remand these issues and order the RO to issue 
a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995) (When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring Remand 
at the Board).  

Accordingly, this issue must be returned to the RO for the 
following:

1.  Issue a SOC containing all applicable 
laws and regulations as to the issue of 
service connection for left ankle and 
left knee disability to include as 
secondary to service-connected 
disability.  The veteran should be 
advised of the time period in which to 
perfect his appeal.  

2.  The veteran is advised that he must 
perfect an appeal on these issues to the 
Board if he wishes them to be certified 
to the Board.  .  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


